 Case 1:19-cr-10040-JDB Document 64 Filed 05/06/19 Page 1 of 4              PageID 187



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )   Cr. No.: 1:19-cr-10040-JDB
                                             )
vs.                                          )
                                             )
JEFFREY W. YOUNG, JR.                        )
                                             )
       Defendant.                            )


            GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO
                   CONTINUE REHEARING/REPORT DATE

       The Government respectfully urges the Court to retain the date and time set to

hear the Government’s Motion to Revoke.

       The relevant statute instructs that the Government’s Motion “shall be determined

promptly.” 18 U.S.C. § 3145(a). This reflects Congress’s intent to protect both the

“interests of an already incarcerated defendant and the interests of society in allowing an

allegedly dangerous individual [not] to roam free.” United States v. Accetturo, 623 F.

Supp. 746, 761 (D.N.J. 1985).

       The hearing date set by the Court comports with that requirement. On the other

hand, Young’s proffered bases for seeking a continuance are meritless. His claim about

needing more time to prepare falls flat because it was Young who raised and then

sheltered under the Board Order restricting his license at the hearing before Judge York.

Young’s counsel stressed that he was personally involved in the Board proceedings and

he knew which evidence was and wasn’t presented there. The thrust of Young’s argument
 Case 1:19-cr-10040-JDB Document 64 Filed 05/06/19 Page 2 of 4             PageID 188



was that, with the government’s evidence before it, the Board saw fit to restrict Young’s

license instead of revoking it. Young also claimed that he had been compliant with the

Order. Therefore, he claimed, the community was safe while Young was on bond.

      Young’s claim about the government’s “delay” falls flat because, after Young made

the representations about the Board’s Order providing adequate protection to Judge York,

the government investigated those claims—particularly with regard to how the Order has

impacted his practice—and promptly filed its Motion to correct the record. Surely, more

than two weeks after Young represented to Judge York that the Order was adequate to

protect the community and he had been compliant with it, Young can be prepared to

defend those claims.

      Young’s only remaining basis for more time is a red herring. Apparently referring

to the Government’s passing mentions of Young’s personal history of substance abuse,

Young suggests that the Government has argued that he has a “mental illness that makes

him a danger.” Dkt. 62. He therefore claims that additional time is necessary because his

“health care provider” cannot be available before May 9 to refute the government’s claims.

True, Young’s history of substance abuse and erratic behavior are concerning. But what

makes Young a danger to the community is his history of threats, obstruction, and

intimidation; his history of sexual predation; and his ongoing deviant prescribing

practices. Whether animated by cold blood or mental defect, these behaviors are the

basis for the Government’s Motion.




                                            2
 Case 1:19-cr-10040-JDB Document 64 Filed 05/06/19 Page 3 of 4        PageID 189



      The government urges the Court to hold the hearing as scheduled, on May 9, at

1:30 p.m.

                                            Respectfully submitted,

                                            /s/ Drew Pennebaker
                                            Andrew Pennebaker
                                            Trial Attorney
                                            U.S. Department of Justice
                                            (202) 597-0683
                                            Andrew.Pennebaker@usdoj.gov




                                        3
 Case 1:19-cr-10040-JDB Document 64 Filed 05/06/19 Page 4 of 4                PageID 190



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was electronically filed

through ECF on May 6, 2019.


                                          /s/ Drew Pennebaker
                                          Andrew Pennebaker
                                          Trial Attorney




                                             4
